     Case 4:20-cv-02958 Document 21 Filed on 07/20/21 in TXSD Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DISH NETWORK L.L.C.,                         §
                                             §    Civil Action No. 4:20-cv-02958
                Plaintiff,                   §
                                             §
       v.                                    §
                                             §
MOHAMED OMAR,                                §
HOSSAM ABD ELGHANY, and                      §
MOUSTAFA MAATOUK, individually               §
and together d/b/a Universe IPTV;            §
Universe TV; World-Universeiptv.com;         §
Uni-Update.com; and Uni-Web.online,          §
                                             §
                Defendants.                  §

        PLAINTIFF DISH NETWORK L.L.C.’S APPLICATION FOR CLERK’S
       ENTRY OF DEFAULT AGAINST DEFENDANT MOUSTAFA MAATOUK

       Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff DISH Network L.L.C.

(“DISH”) respectfully requests that the Clerk enter default against Defendant Moustafa Maatouk

(“Maatouk”) with regard to the allegations in DISH’s First Amended Complaint (Dkt. 10).

       Maatouk is a resident of Germany. (Dkt. 10 ¶ 6.) Germany is a party to the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents (the “Hague Service

Convention”).     See generally Status Table, Hague Service Convention (June 17, 2021),

https://www.hcch.net/en/instruments/conventions/status-table/?cid=17 (listing member States).

As such, Maatouk was to be served through the Hague Service Convention. The Central Authority

of Germany provided confirmation that Maatouk was served pursuant to the Hague Service

Convention with the summons, First Amended Complaint, Order for Conference (Dkt. 9), and

Judge Sim Lake’s Courtroom Procedures on April 17, 2021. (Dkt. 18.) Service in this manner

was proper under Fed. R. Civ. P. 4(f)(1).

       Maatouk’s responsive pleading was due 21 days later on May 10, 2021. See Fed. R. Civ.

P. 12(a)(1)(A)(i). To date, Maatouk has not filed an answer or other responsive pleading or
     Case 4:20-cv-02958 Document 21 Filed on 07/20/21 in TXSD Page 2 of 2




requested additional time to do so. (Ferguson Decl. ¶ 3.) Maatouk is not a minor, incompetent, or

exempt under the Servicemembers’ Civil Relief Act. Fed. R. Civ. P. 55(b)(2); (Ferguson Decl. ¶¶

4-6, Ex. 1 (must be at least 18 years old to open a PayPal account and use the PayPal services);

Dkt. 10 ¶¶ 1-2, 6, 8, 15-17, 21-25, 28-33, 35-55 (Resident of Germany and copyright

infringement).) Accordingly, the Clerk should enter default against Maatouk.


Dated: July 20, 2021                               Respectfully submitted,

                                                   HAGAN NOLL & BOYLE LLC

                                                   By: /s/ Stephen M. Ferguson
                                                   Stephen M. Ferguson (attorney-in-charge)
                                                   Texas Bar No. 24035248
                                                   Southern District of Texas Bar No. 614706
                                                   Two Memorial City Plaza
                                                   820 Gessner, Suite 940
                                                   Houston, Texas 77024
                                                   Telephone: (713) 343-0478
                                                   Facsimile: (713) 758-0146

                                                   Joseph H. Boyle (of counsel)
                                                   Texas Bar No. 24031757
                                                   Southern District of Texas Bar No. 30740

                                                   Counsel for Plaintiff DISH Network L.L.C.




                                               2
